DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     The claims seem to have indentations misaligned. Examiner has corrected them via an Examiner’s Amendment below.  In the claim 1, each latch unit comprises a sense amplifier, a first capacitor, and a second capacitor; hence, the indentations must be in accordance with this.  In claim 9 and 17, each latch unit comprises a sense amplifier, a first capacitor, and a second capacitor; however, the controller is outside of each latch unit, and controls the latch units.  In claim 17,  
The application has been amended as follows: 

In the claims:

1.  An apparatus, comprising:
     a plurality of latch units addressable via a plurality of row lines and a plurality of column lines, each latch unit comprising:
          a sense amplifier coupled with a first line;
           
           a first, non-volatile, capacitor coupled with the first line and a second line, wherein the first capacitor is configured to store a first charge representing one or more bits, and
            a second capacitor coupled with the first line and a third line, wherein the second capacitor is configured to build a second charge at the second capacitor based at least in part on the first charge stored in the first capacitor and a signal applied to the second line.

9.  A memory device, comprising:
     a plurality of latch units addressable via a plurality of row lines and a plurality of column lines, each latch unit comprising:
          a sense amplifier coupled with a first line;
          a first, non-volatile, capacitor coupled with the first line and a second line; and
          a second capacitor coupled with the first line and a third line; and
          
     a controller of the memory device coupled with at least one of the plurality of latch units, wherein the controller is configured to:
          determine that the memory device is to power down;
          store one or more bits at the first capacitor based at least in part on the determination that the memory device is to power down; and
          perform the power down after storing the one or more bits at the first capacitor.

17.  A memory device, comprising:
a plurality of latch units addressable via a plurality of row lines and a plurality of column lines, each latch unit comprising:
     a sense amplifier coupled with a first line;
     a first, non-volatile, capacitor coupled with the first line and a second line;
     a second capacitor coupled with the first line and a third line; and
     
a controller of the memory device coupled with at least one of the plurality of latch units and configured to perform a power-up procedure at the memory device, wherein performing the power-up procedure comprises reading one or more bits stored at the first capacitor based at least in part on activating the sense amplifier and the second line such that the second capacitor builds a second charge from a first charge stored in the first capacitor, wherein the controller is configured to activate the third line after activating the sense amplifier.
     

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a plurality of latch units addressable via a plurality of row lines and a plurality of column lines, each latch unit comprising: a sense amplifier coupled with a first line; a first, non-volatile, capacitor coupled with the first line and a second line, wherein the first capacitor is configured to store a first charge representing one or more bits, and a second capacitor coupled with the first line and a third line, wherein the second capacitor is configured to build a second charge at the second capacitor based at least in part on the first charge stored in the first capacitor and a signal applied to the second line in combination with the other limitations thereof as is recited in the claim. Claims 2-8 depend on claim 1.

Regarding claim 9: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a plurality of latch units addressable via a plurality of row lines and a plurality of column lines, each latch unit comprising: a sense amplifier coupled with a first line; a first, non-volatile, capacitor coupled with the first line and a second line; and a second capacitor coupled with the first line and a third line; and a controller of the memory device coupled with at least one of the plurality of latch units, wherein the controller is configured to: determine that the memory device is to power down; store one or more bits at the first capacitor based at least in part on the determination that the memory device is to power down; and perform the power down after storing the one or more bits at the first capacitor in combination with the other limitations thereof as is recited in the claim. Claims 10-16 depend on claim 9.

Regarding claim 17: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a plurality of latch units addressable via a plurality of row lines and a plurality of column lines, each latch unit comprising: a sense amplifier coupled with a first line; a first, non-volatile, capacitor coupled with the first line and a second line; a second capacitor coupled with the first line and a third line; and
a controller of the memory device coupled with at least one of the plurality of latch units and configured to perform a power-up procedure at the memory device, wherein performing the power-up procedure comprises reading one or more bits stored at the first capacitor based at least in part on activating the sense amplifier and the second line such that the second capacitor builds a second charge from a first charge stored in the first capacitor, wherein the controller is configured to activate the third line after activating the sense amplifier in combination with the other limitations thereof as is recited in the claim. Claims 18-23 depend on claim 17.


	Regarding claim 24: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of activating a word line coupled with a latch unit of a plurality of latch units, wherein the plurality of latch units are addressable via a plurality of row lines and a plurality of column lines; activating a sense amplifier of the latch unit after activating the word line; activating, after activating the sense amplifier of the latch unit, a first line coupled with a first, non-volatile, capacitor of the latch unit and a second line coupled with a second capacitor of the latch unit, wherein the first capacitor and the second capacitor are coupled with each other and with the sense amplifier; and storing one or more bits at the first capacitor based at least in part on activating the word line, the sense amplifier, the first line, and the second line in combination with the other limitations thereof as is recited in the claim. Claims 25-28 depend on claim 24.

Regarding claim 29: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of reading one or more bits from an output of a latch unit, wherein the reading comprises: activating a word line coupled with the latch unit of a plurality of latch units, wherein the plurality of latch units are addressable via a plurality of row lines and a plurality of column lines; activating a first line coupled with a first: non-volatile capacitor of the latch unit after activating the word line, wherein the first capacitor stores a charge representing the one or more bits; and activating a sense amplifier of the latch unit after activating the first line, wherein the sense amplifier is coupled with the first capacitor; and activating a second line coupled with a second capacitor of the latch unit after activating the sense amplifier, wherein the second capacitor is coupled with the sense amplifier and the first capacitor in combination with the other limitations thereof as is recited in the claim. Claims 30-35 depend on claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827